Acknowledgment
The amendment filed on January, 24 2022 responding to the Office Action mailed on October 22, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-5, 8-10 and 12-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 14 which recites the limitation "the fill layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15 which recites the limitation "the fill layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 also depends upon claim 14 and is likewise defective.
Regarding claim 16 which recites the limitation "the fill layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 also depends upon claim 15 and is likewise defective.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2 which depends upon claim 1 recites the gas comprises hydrogen yet claim 1 recites the gas comprising hydrogen.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0388643 (Ma), U.S. 2019/0148434 (Hsu), U.S. 2015/0091121 (Manda), U.S. 2014/0138785 (Pralle), and U.S. 2010/0052084 (Yang) in view of Chiu, Fu-Chien. “Surface State Capture Cross-Section at the Interface between Silicon and Hafnium Oxide.” Advances in Materials Science and Engineering, vol. 2013, 2013, pp. 1–5. doi:10.1155/2013/950439 (Chiu) or in the alternative over Ma, Hsu, Manda, Pralle, Yang, Chiu and U.S. 2004/0266117 (Hwang -cited to Applicant on 10/22/21).
Regarding claim 1, Ma teaches a method of forming a CMOS image sensor wherein the CMOS imager comprises; 

    PNG
    media_image1.png
    674
    576
    media_image1.png
    Greyscale
a substrate, 101 [0040], and wherein the CMOS imager comprises 
a semiconductor body, 102 [0027]; and 
an interconnect stack, as annotated and as suggested and described at [0025, 27], over the semiconductor body, as shown where Examiner has used the same arrangement of ‘over’ as disclosed by Applicant, i.e. on the side opposite the filter;
a trench, 802, around a perimeter of the semiconductor body, [0040] see also Figure 8 and Figure 12 at item 120, wherein the trench is filled with a deep-trench isolation, 802 that contacts the semiconductor body, as shown,
an optics stack, as annotated, on the semiconductor body opposite from the interconnect stack, as shown, wherein the optics stack comprises: 
an antireflective coating, 104 [0032]; 

    PNG
    media_image2.png
    357
    482
    media_image2.png
    Greyscale
a filter, 106 [0032], over the antireflective coating, as shown; and 
an opaque grid, 402 [0032], surrounding the filter, as shown, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench, as shown.
At [0040-41], Ma teaches;
 [0040] In some embodiments, deep-trench isolation is used to improve collection efficiency and reduce cross-talk. (The term "deep-trench isolation," or "DTI" for short, is a standard, well-known technical term.) FIG. 8 is a cross-sectional view of a pixel 800 with a plurality of horizontally adjacent color filters 106 (i.e., a color-filter array with color filters 106) and a plurality of horizontally adjacent micro-lenses 400 (i.e., a micro-lens array with micro-lenses 400) situated above it, in which deep-trench isolation 802 is situated along sides of the pixel 800, in accordance with some embodiments. (The plurality of color filters may be replaced with a single color filter.) The deep-trench isolation 802 may extend along sides of the photo-carrier collection region 102 but be separated from the photo-carrier collection region 102 by regions of the silicon substrate 101. The deep-trench isolation 802 is shown in FIG. 8 as backside deep-trench isolation that extends into the silicon substrate 101 from the backside of the silicon substrate 101. (The backside is shown on top in FIG. 8.) Alternatively, frontside deep-trench isolation that extends into the silicon substrate 101 from the frontside of the silicon substrate 101 is used. The micro-lenses 400 situated above the pixel 800 may be symmetrical. 
[0041] The deep-trench isolation 802 reflects light into the photo-carrier collection region 102. For example, light rays 804 and 806 are reflected into the photo-carrier collection region 102 by the deep-trench isolation 802 after not being focused into the photo-carrier collection region 102 by respective micro-lenses 400-1 and 400-4. Deep-trench isolation 802 thus improves collection efficiency and reduces cross-talk. 
Ma does not explicitly the trench is filled with a high-k oxide that directly contacts 
    PNG
    media_image3.png
    541
    652
    media_image3.png
    Greyscale
depressurizing the chamber.
Hsu is directed to BSI and FSI CMOS imagers.  Regarding claim 1 Hsu discloses at annotated Figure 1C, 1C1 and 1H;
a semiconductor body, 118 [0038],
an interconnect stack, 130 [0094], over the semiconductor body, as shown, where Examiner has used Applicant’s orientation for ‘over’.

    PNG
    media_image4.png
    592
    728
    media_image4.png
    Greyscale
a trench, 119 [0038], around a perimeter of the semiconductor body, as shown in Figure 1C-1, wherein the trench is filled with a high-k oxide e.g. aluminium oxide 150 [0041], that directly contacts the semiconductor body, as shown, wherein the high-k oxide comprises a first liner, 150, e.g. aluminium oxide and a fill material, e.g. 160 [0050] e.g. silicon dioxide, silicon nitride or silicon carbide, [0050], wherein the first liner and the fill material are different materials;

    PNG
    media_image5.png
    642
    803
    media_image5.png
    Greyscale
an optics stack, as annotated, on the semiconductor body opposite from the interconnect stack, as shown, wherein the optics stack comprises: 
an antireflective coating, 170 [0056]; 
a filter,  220 R/G/B [0076], 
an opaque grid, 190 [0061], surrounding the filter, as shown, wherein an interior edge of the opaque grid, as annotated, is above the trench, as shown, and aligned within a thickness of the trench, as shown, where Examiner has interpreted align to include “to be in or come into precise adjustment or correct relative position”, see definition of “align” downloaded from URL< https://www.merriam-webster.com/dictionary/align> on July 6, 2021.
At [0046], Hsu teaches the isolation structure within the trench reduces optical cross talk and electrical cross talk between light-sensing regions, 118.  At [0050], Hsu teaches the fill material has a light blocking structure and further this structure prevents incident light from traveling between different light sensing regions, 118 [0049].  Examiner understands that Hsu teaches that the light blocking structure reflects light [0050] consistent with Ma’s teaching.

    PNG
    media_image6.png
    563
    643
    media_image6.png
    Greyscale
Manda is directed to improvements in CMOS imagers.  Referring to Figure 1 and 3A-3C Manda discloses CMOS image sensor, 1 [0026], comprising:
a semiconductor body, 21/22 [0026]; 
an interconnect stack, 30 [0027], over the semiconductor body as 
    PNG
    media_image7.png
    729
    337
    media_image7.png
    Greyscale
when Figure 1 is rotated 180 degrees the stack will be over semiconductor body consistent with Applicant’s disclosure;
a trench, 21A described as a groove at [0029], through the semiconductor body, as shown, wherein the trench is filled with a high-k oxide (23A1/23A2/24) that directly contacts the semiconductor body, 21/22, as shown, wherein the high-k oxide comprises a first liner, e.g. 23A1 e.g. Al2O3 [0036], a second liner, 23A2 e.g. Ta205 [0036] and a fill material, 24 e.g.  SiON or SiO2 [0038] and wherein the first liner, the second liner and the fill material are different materials, i.e. Al2O3, Ta205 and SiON.
At [0050], Manda teaches
[0050] As described above, after the first insulating film 23A1 is formed on the entire back surface of the semiconductor substrate 21 by ALD or MOCVD, the second insulating film 23B is formed on the light-receiving surface S1 side of the first insulating film 23A1 by PVD. The fixed charge film (23A1, 23B, and 23A2) having an antireflection function is allowed to be formed on the surface part of the semiconductor substrate 21 without degrading interfacial quality, and at the same time, the fixed charge film (23A1 and 23A2) improving the interface state is allowed to be formed in the groove. 
Manda teaches the trench of a BSI imager is filled with a high-k oxide that directly contacts the semiconductor body wherein the high-k oxide comprises a first liner, a second liner and a fill material and wherein the first liner, the second liner and the fill material are different materials.  At [0050] and [0056], Manda teaches that dark 

    PNG
    media_image8.png
    269
    603
    media_image8.png
    Greyscale
Pralle is directed to improvements in imagers. Regarding claim 1, Pralle discloses at Figure 4, a semiconductor body, 402 [0059, 64], a trench as annotated, around a perimeter of the semiconductor body, as shown and described at [0064], wherein the trench is filled with a high-k oxide, e.g. aluminium oxide [0052] that directly contacts the semiconductor body, as shown.
At [0052], Pralle teaches aluminium oxide in direct contact with a trench through a semiconductor body and surrounding a pixel element has a low surface combination velocities, i.e., as low as 10 cm/s, [0049].  Furthermore, Pralle teaches that a low recombination velocity reduces surface recombination which results in an increase in quantum efficiency and a reduction in dark current.  An artisan would recognized dark current as a quantity that should be minimized.  At [0038], Pralle teaches a high-k oxide in direct contact with a trench reduces optical and electrical cross talk and exhibits enhanced absorption and quantum efficiencies.

    PNG
    media_image9.png
    550
    723
    media_image9.png
    Greyscale
Yang is directed to reduction in dark current for CMOS imagers.  Yang teaches at Figure 7 and throughout, a method of forming a CMOS image sensor, [0010-13], comprising: pressurizing a chamber, i.e., high pressure anneals take place in a processing tool comprising a chamber, with a gas comprising hydrogen, see claim 13 and [0038] wherein the chamber is pressurized to between about 7 atmospheres to about 40 atmospheres [0102]; annealing a substrate, 100 [0089], positioned in the pressurized chamber, [0008], wherein the substrate comprises the CMOS image sensor, [0018, 0020], and wherein the CMOS image sensor comprises: a semiconductor body, i.e. photodiode area in (the) substrate 100 as described at [0091]; an interconnect stack, 120 [0092], over the semiconductor body where over corresponds to Applicant’s use of the term, c.f., Applicant’s Figure 3A, an optics stack, as annotated, on the semiconductor body opposite from the interconnect stack, as shown, wherein the optics stack comprises; a filter 14/141 [0083], on the semiconductor body opposite from the interconnect stack, as shown, a lens, 160/53 [0084], over the color filter.

    PNG
    media_image10.png
    490
    799
    media_image10.png
    Greyscale
Yang teaches a method of forming a CMOS image sensor, [0010-13], comprising: forming an image sensor, [0012], using a high process annealing process, [0013, 36, 41], the high pressure annealing process comprising hydrogen, deuterium, argon, nitrogen or helium, see claim 13 and [0038], at a pressure of about 7 to  about 40 atmospheres, [0102] and at claim 13, at a temperature of 200 C to 600 C [0015, 0121, 134], for a time of 1 second to 1 hour [0039-40].  Yang teaches that a high pressure anneal process is done after the CMOS imager is formed, [0041], and improves device characteristics to address a problem, e.g. dark signal (current) of the image sensor caused by trap charges, e.g. interface states, [0106-107], by removing dangling bonds in the substrate.
At [0125-132], Yang teaches:
[0125] FIG. 10 is a graph showing variation of a dark code (a dark signal) in the image sensor depending on the process conditions for the high pressure hydrogen annealing process.
[0126] The result shown in FIG. 10 is obtained by performing the high pressure hydrogen annealing process for 30 minutes at the temperature of about 400.degree. C. after the transistor structure 101, the insulating layer 110, the metal interconnection layers 121 and 122, the pad 131, the protective layer 133 and the silicon nitride layer 135 are sequentially formed, such as shown in FIG. 9.
line A_G represents a dark code of a green signal when the annealing process is performed using hydrogen gas at a pressure of about 1 atm. The line A_B represents a dark code of a blue signal when the annealing process is performed using hydrogen gas at a pressure of about 1 atm.
[0128] The line B_G represents a dark code of a green signal when the annealing process is performed using heavy hydrogen gas at a pressure of about 20 atm. The line B_B represents a dark code of a blue signal when the annealing process is performed using heavy hydrogen gas at a pressure of about 20 atm.
[0129] The line C_G represents a dark code of a green signal when the annealing process is performed using hydrogen gas at a pressure of about 20 atm. The line C_B represents a dark code of a blue signal when the annealing process is performed using hydrogen gas at a pressure of about 20 atm.
[0130] As shown in FIG. 10, when comparing the line A_G and the A_B with the line B_G, the line B_B, the line C_G and the line C_B, the variation of the dark code is reduced in the case of the line B_G, the line B_B, the line C_G and the line C_B.
[0131] As compared with the hydrogen annealing process performed at a pressure of about 1 atm, good dark current properties are obtained when the hydrogen annealing process is performed at a pressure of about 20 atm. Further, as compared with the heavy hydrogen annealing process performed at a pressure of about 20 atm, good dark current properties are obtained when the hydrogen annealing process is performed at a pressure of about 20 atm.
[0132] Although the high pressure hydrogen annealing process according to embodiments of the present invention is not used to manufacture the structures constituting the image sensor, the high pressure hydrogen annealing process can significantly improve the dark current properties of the image sensor and the properties of the image sensor due to trap charges, so that the performance, properties and reliability of the image sensor can be significantly improved.

As understood by Examiner, Yang reports the variation in dark signal decreases as a function of increasing annealing pressure.  Turning to Figure 10, Examiner estimates that Yang teaches ~30% improvement for a green channel dark code variability resulting from increasing the annealing pressure of hydrogen from 1 to 20 atmospheres.  Yang teaches a range of annealing pressures that range from about 7 to about 40 atmospheres [0102].  Examiner takes official notice that an atmosphere is 1.01 
Taken as a whole, the prior art is directed to CMOS imagers. An artisan would recognize that the function of the DTI is to reduce cross talk and improve light collection efficiency, see e.g. Ma at [0040], Hsu at [0046].  Manda teaches a trench filed with a high-k oxide that directly contacts a semiconductor body wherein the high-k oxide comprises a first liner, a second liner and a fill material and wherein the first liner, the second liner and the fill material are different materials reduces the dark current generated in the trench. Pralle teaches that Manda’s aluminium oxide material has a desirable surface recombination velocity.  An artisan would recognize that recombination velocity is related to interface states.  For example, Chiu is directed to a study of interface states for high-k materials.  At equation 4 on page 3, Chiu teaches the relationship between recombination velocity, So, and interface state density, Dit as 
    PNG
    media_image11.png
    55
    567
    media_image11.png
    Greyscale
Where [Symbol font/0x73]s is the cross section, vth is the thermal velocity and k is Boltzman’s constant and T is temperature (K).  Examiner notes that kT at room temperature is 0.0259 eV and that Chiu reports in Table 1 Al2O3 has cross-section of 1.7 E-15 cm2.  Chiu also teaches vth is 107 cm/s.  Application of Chiu’s teaching to Pralle’s reported recombination velocity of 10 cm/s for Al2O3 indicates a high k oxide in direct contact with a trench may have a Dit of (10/ [1.5E-15 x 10E7 x 3.14 x 0.0259]) or ~ 7.2E9 / cm2-eV.  Thus it appears that Chiu teaches that Manda’s high-k oxide has an interface state density as low as ~7.2E9 / cm2-eV but may be larger depending upon processing conditions.  Yang teaches a high pressure anneal using inter alia hydrogen gas reduces interface states which an artisan would also recognize as reducing dark current.
In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990),  see MPEP 2144.05, annealing a substrate positioned in the pressurized chamber annealing a substrate positioned in the pressurized chamber and depressurizing the chamber, as taught by Yang, to reduce interface states and reduce dark current, as taught by Yang, wherein the CMOS imager comprises a trench around a perimeter (of) the semiconductor body, as taught by Manda and Hsu, wherein the trench is filled with a high-k oxide that directly contacts the semiconductor body, as taught by Hsu, Pralle and Manda, wherein the high-k oxide comprises a first liner, a second liner and a fill material and wherein the first liner, the second liner and the fill material are different materials, as taught by Manda, to further reduce dark current as taught by Manda and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Further, Examiner notes "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).   Here Yang teaches that increasing the annealing pressure 
    PNG
    media_image12.png
    382
    695
    media_image12.png
    Greyscale
decreases the dark noise.  An artisan desiring to optimize the reduction in the dark current would be guided by Yang’s teaching that a higher pressure annealing would likely result in a further reduction in variation of the dark current. 

    PNG
    media_image13.png
    423
    654
    media_image13.png
    Greyscale
If it is determined that an artisan would not recognize that about 40 atmospheres is 40 bar, Examiner notes that Hwang is directed to high pressure annealing of high-k dielectrics which are in direct contact with the semiconductor body, i.e. silicon, as described at claim 1.  At Figure 1b, Hwang teaches that an interface charge is located between a dielectric and a silicon surface.  At Figure 2, Hwang reports on the reduction of interface 
Taken as a whole, the prior art is directed to improvements in interface state density using high pressure annealing.  Yang suggests that interface state density decreases as a function of annealing pressure and Hwang explicitly teaches that the interface state density decreases as a function of annealing pressure.  An artisan would find it desirable to minimize the interface state density and so improve the dark current (noise) of the device.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the chamber is pressured to between 40 bar and 75 bar, where a bar is approximately an atmosphere, because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990), see MPEP 2144.05, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Yang teaches the gas comprises H2 at claim 13 and [0038].
Regarding claim 3 which depends upon claim 1, Yang teaches the gas comprises deuterium at claim 13 and [0038].
Regarding claim 4 which depends upon claim 1, Yang teaches the gas further comprises an inert gas at claim 13 and [0039].
claim 5 which depends upon claim 1, an artisan would recognize that the as fabricated CMOS imager has a first interface state density, see e.g., Pralle.  At [0007], Yang teaches that dangling bonds give rise to dark current and at [0008], that an annealing process is performed to remove defects such as dangling bonds.  At [0036], Yang teaches the disclosed anneal improves the dark current, i.e. addresses the dark current problem.  At [0051], Yang teaches hydrogen can be combined with dangling bonds to cure (interface) damage. Yang teaches at the very least that the annealed interface state density is less than the pre-annealed interface state density, i.e. Dit Final - Dit Initial < 0.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1, wherein a first interface density of the CMOS imager before annealing approximately an order of magnitude higher than a second interface state density of the CMOS imager after annealing because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990) see MPEP 2144.05 and also because doing so is merely a design choice motivated by a desire to meet or exceed a dark current requirement for a product data sheet.  
Regarding claim 8 which depends upon claim 1, and Yang teaches the substrate temperature is at least 25 C, i.e. 200 C at [0015].
Regarding claim 9 which depends upon claim 8, Yang teaches the temperature of 200 C to 600 C at [0015]. 
Accordingly it would have been obvious to a person of ordinary skill in the art at In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 10 which depends upon claim 1, Yang teaches an annealing duration is between 1 second to 1 hour at [0040].
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein an annealing duration is between 10 minutes and 60 minutes because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Manda, Pralle and Chiu in view of Kurita, Kazunari, et al. “A Review of Proximity Gettering Technology for CMOS Image Sensors Using Hydrocarbon Molecular Ion Implantation.” Sensors and Materials, vol. 31, no. 6, 2019, p. 1939., https://doi.org/10.18494/sam.2019.2313 (Kurita). 
Regarding claim 12, and referring to the discussion above Ma teaches and suggests a CMOS image sensor, comprising: 
a semiconductor substrate, 101 [0040], with a first surface, as annotated, and a second surface, as annotated, opposite from the first surface, as shown; 
an interconnect stack, as annotated, over the second surface of the semiconductor substrate, as shown where Examiner adopts Applicant’s convention for 
a trench, 802, in the semiconductor substrate, 101, wherein the trench defines a semiconductor body, 102, in the semiconductor substrate,
a deep-trench isolation, 802 [0040], filling the trench;
an optics stack, as annotated, on the semiconductor body opposite from the interconnect stack, as shown, wherein the optics stack comprises: 
an antireflective coating, 104 [0032]; 
a filter, 106 [0032], over the antireflective coating, as shown; and 
an opaque grid, 402 [0032], surrounding the filter, as shown, wherein an interior edge of the opaque grid, as annotated, is above the trench, as shown, and aligned within a thickness of the trench, as shown.
Ma does not explicitly teach a trench through the semiconductor substrate and a high-k oxide filling the trench wherein the high-k oxide comprises a first liner, as second liner, and a fill material, and wherein the first line, the second liner, and the fill material are different materials.  Ma does not explicitly teach neutralized interface traps at a boundary between a trench and the semiconductor body wherein the neutralized interface traps comprise hydrogen.
Pralle teaches a trench through the semiconductor substrate wherein the trench defines a semiconductor body in the semiconductor substrate a high-k oxide, e.g. aluminium oxide, filling the trench. Pralle teaches a trench through a semiconductor substrate is a suitable substitute to a DTI or STI at [0041] and the trench depth is a design choice.
At [0052], Pralle teaches aluminium oxide in direct contact with a trench through 

    PNG
    media_image14.png
    571
    1403
    media_image14.png
    Greyscale
Manda teaches a trench in the semiconductor substrate wherein the trench defines a semiconductor body in the semiconductor substrate and a high-k oxide filling the trench wherein the high-k oxide comprises a first liner, e.g. aluminium oxide, a second liner, e.g. tantalum oxide and a fill material, e.g. silicon dioxide, and wherein the first line, the second liner, and the fill material are different materials. Manda teaches the trench of a BSI imager is filled with a high-k oxide that directly contacts the semiconductor body wherein the high-k oxide comprises a first liner, a second liner and a fill material and wherein the first liner, the second liner and the fill material are different materials improves the interface state (density) at [0050, 56].
Kurita is directed to improvements in CMOS imagers.  At pages 1940-41 and 
The third important issue is the carrier generation from interface state defects such as the presence of transistor gate oxide in the Si/SiO2 interface region, local oxidation in silicon (LOCOS), isolation (DTI).(1,2) These carrier generations strongly affect electrical device performance parameters such as the levels of fixed pattern noise, flicker noise, and random telegram signal (RTS) noise in CMOS image sensors.(20,21) Therefore, CMOS image sensor manufacturers make strong effort to reduce the interface state density using low- temperature hydrogen annealing treatment. This treatment decreases the Si/ SiO2 interface state density of Pb and E’ centers by using a hydrogen-terminated process.(22) However, the three-dimensional stacked CMOS image sensor (3D-CIS) fabrication process has been using multilayer deposition on the device surface fabricated by using the atomic layer deposition technique.(22) The device surface deposits on multiple dielectric layers are performed before low-temperature hydrogen annealing. Most of the hydrogen atoms are trapped in the multiple dielectric layers during the low-temperature hydrogen annealing.(23) The hydrogen does not diffuse to the device active region in the CMOS image sensor. The hydrogen amount is insufficient for process-induced defect (interface state defect) passivation by hydrogen. Therefore, CMOS image sensor manufacturers have been demanding an alternative to low temperature hydrogen annealing for effectively decreasing the process-induced defect (interface state defect) density in the device active region. The CMOS image sensor manufacturers strongly require silicon wafer solutions to address the above three technical issues for achieving a high performance in CMOS image sensor manufacturing. 
Kurita teaches at Figure 1 and in the discussion above neutralized interface traps, e.g. Pb and E’ centers, at a boundary between a trench and the semiconductor body, as shown in Figure 1, wherein the neutralized interface traps comprise hydrogen, i.e. hydrogen terminated. Kurita teaches that neutralization of the traps strongly improves electrical device performance parameters such as the levels of fixed pattern noise, flicker noise, and random telegram signal (RTS) noise in CMOS image sensors and that manufactures use a hydrogen annealing process to neutralize the traps with hydrogen.
Taken as a whole, the prior art is directed to CMOS imagers.  Pralle teaches the it see discussion of Chiu above.  Kurita teaches that device performance is strongly improved when the device has neutralized interface traps at a boundary between a trench and the semiconductor body wherein the neutralized interface traps comprise hydrogen.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure Ma’s device with a high-k oxide filling the trench wherein the high-k oxide comprises a first liner, as second liner, and a fill material, and wherein the first line, the second liner, and the fill material are different materials, as taught by Manda, to suppress dark current, as taught by Manda and Pralle, further configured with neutralized interface traps at a boundary between a trench and the semiconductor body wherein the neutralized interface traps comprise hydrogen, as taught by Kurita, to strongly improve device performance as taught by Kurita, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 13 which depends upon claim 12, Manda is silent as to an interface state density at an interface between the high-k oxide and the semiconductor body.
An artisan would recognize that an interface state density at an interface 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 12 where an interface state density at an interface between the high-k oxide and the semiconductor body is approximately 1.5E10/cm2-eV because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05. Furthermore Examiner takes the position that to configure the device of claim 12 where an interface state density at an interface between the high-k oxide and the semiconductor body is approximately 1.5E10/cm2-eV is merely a design choice motivated by a desire to meet a product signal to noise ratio, i.e. a target dark current.
Regarding claim 14 which depends upon claim 12, Manda teaches a first liner, 23A1, is along the surface of the trench; and the second liner, 23A2, is on the first liner, wherein the fill layer (material), 24 [0037-38] ,fills a remaining portion of the trench.
Regarding claim 15 which depends upon claim 14, Manda teaches the second liner, 23A2 [0033, 0036], between the first liner, 23A1, and the high-k fill layer (material), 24.
Regarding claim 16 which depends upon claim 15, Manda teaches the first liner comprises Al2O3 [0036], wherein the second liner comprises Ta205 [0036], and wherein the fill layer comprises SiON or SiO2 [0038].
Regarding claim 17 which depends upon claim 12, Ma teaches a lense, 400 [0033], over the filter.
claim 18 which depends upon claim 17, at [0040] and Ma suggests CMOS image sensor is a backside illuminated CMOS image sensor.  Manda teaches Ma’s CMOS image sensor is a backside illuminated CMOS image sensor at [0026].
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Pralle, Manda and Yang or in the alternative over Ma, Pralle, Manda, Yang and Hwang. 
Regarding claim 19 and referring to the discussion at claim 1, Ma teaches and suggests a method of forming a CMOS image sensor, wherein the CMOS image sensor comprises: 
a semiconductor substrate, 101, with a first surface, as annotated, and a second surface, as annotated opposite from the first surface, as shown; 
an interconnect stack, as annotated, over the second surface of the semiconductor substrate, as shown where Examiner has adopted Applicant’s convention for ‘over’; 
a trench, 802, in the substrate, as shown, wherein the trench defines a semiconductor body, 102, in the semiconductor substrate, as shown; 
a deep-trench isolation, 802 [0040], filling the trench, and 
an optics stack, as annotated, on the semiconductor body opposite from the interconnect stack, as shown, wherein the optics stack comprises: 
an antireflective coating, 104; 
a filter, 106, over the antireflective coating, as shown; and 
an opaque grid, 402, surrounding the filter, as shown, wherein an interior edge of the opaque grid, as annotated, is above the trench, as shown, and aligned within a thickness of the trench, as shown. 
2 and/or deuterium wherein the chamber is pressured to between 40 bar and 75 bar; annealing the substrate in the pressurized chamber, wherein a pressure of the pressurized chamber changes during the annealing; and depressurizing the chamber.
Pralle teaches a trench through the semiconductor substrate wherein the trench defines a semiconductor body in the semiconductor substrate and a high-k oxide filling the trench. Pralle teaches a trench through a semiconductor substrate is a suitable substitute to a DTI or STI at [0041] and the trench depth is a design choice.  Pralle teaches filling the trench with high-k materials, e.g. aluminium oxide, reduces the surface recombination and increases the quantum efficiency [0049-52]. Further aluminium oxide deposited in the trench is useful for backside illuminated image sensors.
Manda teaches at annotated Figure 1, 3A-3C and 1H a CMOS image sensor comprises: a semiconductor body, 102, an interconnect stack over the semiconductor body, as shown, a trench, 802, around a perimeter of the semiconductor body, [0040-43],  wherein the trench is filled with a high-k oxide (23A1/23A2/24) wherein the high-k oxide comprises a first liner, e.g. 23A1 e.g. Al2O3 [0036], a second liner, 23A2 e.g. Ta205 [0036] and a fill material, 24 e.g.  SiON or SiO2 [0038] and wherein the first liner, the second liner and the fill material are different materials, i.e. Al2O3, Ta205 and SiON.

Yang discloses and suggests a method of forming a CMOS image sensor, [0010-12], comprising: forming an image sensor, [0012], placing the image sensor into a chamber, using a high process annealing process, [0036], the high pressure annealing process comprising hydrogen, deuterium, argon, nitrogen or helium, see claim 13, at a pressure of about 7 to about 40 atmospheres, see claim 13, at a temperature of 200 C to 600 C [0015], for a time of 1 second to 1 hour [0039].  Examiner further notes that the pressure of the chamber changes during the annealing because of the starting and stopping of process gases once the substrate is placed in the chamber and the transfer mechanism has been removed from the chamber, i.e., the substrate goes into the chamber before process gases are flowing, see Yang at [0045].
Yang teaches that the annealing process is done after the CMOS imager is formed, [0041], and improves device characteristics to address a problem, e.g. dark signal (current) of the image sensor caused by trap charges, e.g. interface states [0107].  Examiner takes the position that about 40 atmospheres includes 40 bar as noted above.  Referring to the discussion above, Examiner estimates that Yang teaches ~30% less dark noise variation for a green channel results from increasing the annealing pressure of hydrogen from 1 atmosphere to 20 atmospheres.  Yang teaches that dark noise variation decreases as the annealing pressure increases.  Yang teaches a range of annealing pressures that range from about 7 to about 40 atmospheres.  
Taken as a whole, the prior art is directed to improvements in CMOS imager 
Accordingly, it would have been obvious to a person of ordinary skill in the art to use configure the method of claim 19 with a trench through the semiconductor substrate as taught by Pralle, because doing so is merely a design choice as taught by Pralle, and a high-k oxide filing the trench wherein the high-k oxide comprises a first liner, a second liner and a fill material and wherein the first liner, the second liner and the fill material are different materials, as taught by Manda to suppress dark current, as taught by Manda, and placing a substrate comprising a CMOS image sensor into a chamber, and pressurizing the chamber with a gas comprising H2 and/or deuterium wherein the chamber is pressurized to between 40 bar and 75 bar, as taught by Yang, because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists,  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990),  see MPEP 2144.05; annealing the substrate in the pressurized chamber, wherein a pressure of the pressurized chamber KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
If it is determined that an artisan would not recognize that about 40 atmospheres is 40 bar, Examiner notes that Hwang is directed to high pressure annealing of high-k dielectrics.  At Figure 1b, Hwang teaches that an interface charge is located between a dielectric and a silicon surface.  At Figure 2, Hwang reports on the reduction of interface state density as a function of annealing pressure.  In particular, Hwang teaches that the interface state density decreases predictably with respect to pressure over a range of 5 atmospheres to 60 atmospheres or 5.05 bar to 60.06 bar.
Taken as a whole, the prior art is directed to improvements in interface state density using high pressure annealing.  Hwang teaches that interface state density decreases as a function of annealing pressure.  An artisan would find it desirable to minimize the interface state density and so improve the dark current (noise) of the device.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the chamber is pressured to between 40 bar and 75 bar, where a bar is approximately an atmosphere, because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990), see MPEP 2144.05, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
claim 20 which depends upon claim 19, Yang teaches the annealing process reduces the initial interface state density by at least one dangling bond at Figure 10.  Hwang teaches a first interface density of the CMOS imager before annealing is approximately one order of magnitude higher than a second interface state density of the CMOS imager after annealing at Figure 2.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention wherein a first interface density of the CMOS imager before annealing is approximately one order of magnitude higher than a second interface state density of the CMOS imager after annealing because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05 and because doing so is merely a design choice motivated by a desire to configure the method with an optimum interface reduction at a given through put time.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Manda and U.S. 2016/0276394 (Chou) or in the alternative over Yang, Manda, Chou and Hwang.
Regarding claim 1, Yang teaches a method of forming a CMOS image sensor, [0010-13], comprising: pressurizing a chamber, high pressure anneals take place in a processing tool comprising a chamber, with a gas comprising hydrogen, see claim 13 and [0038]; annealing a substrate, 100 [0089], positioned in the pressurized chamber, [0008], wherein the substrate comprises the CMOS image sensor, [0018, 0020], and wherein the CMOS image sensor comprises: a semiconductor body, i.e. photodiode area in (the) substrate 100 as described at [0091] ; an interconnect stack, 120 [0092], 
Yang teaches using a high process annealing process, [0013, 36, 41], the high pressure annealing process comprising hydrogen, deuterium, argon, nitrogen or helium, see claim 13 and [0038], at a pressure of about 7 to about 40 atmospheres, see claim 13, at a temperature of 200 C to 600 C [0015], for a time of 1 second to 1 hour [0039-40].  Yang teaches this process removes dangling bonds in the device at [0086].
Yang does not teach, the CMOS image sensor comprises, a trench around a perimeter the semiconductor body wherein the trench is filled with a high-k oxide that directly contacts the semiconductor body, wherein the high-k oxide comprises a first liner, a second liner and a fill material and wherein the first liner, the second liner and the fill material are different materials.  Yang does not teach and an optics stack wherein the optics stack comprises: an antireflective coating; a filter over the antireflective coating; and an opaque grid surrounding the filter, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench.
Referring to the discussion above Manda teaches a trench around a perimeter of the semiconductor body is filled with a high-k oxide that directly contacts the semiconductor body, wherein the high-k oxide comprises a first liner, a second liner and a fill material and wherein the first liner, the second liner and the fill material are different materials.  Manda teaches this structure reduces dark current at [0050, 56].

    PNG
    media_image15.png
    560
    677
    media_image15.png
    Greyscale
Chou is directed to CMOS imagers.  Chou teaches at Figure 1B, a CMOS image sensor comprises a semiconductor body, 106 [0022]; an interconnect stack, 140 [0031], over the semiconductor body; a trench, 108 [0024], around a perimeter the semiconductor body as shown, wherein the trench is filled with a high-k oxide, e.g. silicon dioxide or hafnium dioxide [0024], that directly contacts the semiconductor body, as shown; and an optics stack, as annotated, on the semiconductor body opposite from the interconnect stack, as shown, wherein the optics stack comprises: an antireflective coating 116 [0025]; a filter, 110 [0027], over the antireflective coating, as shown; and an opaque grid, 120/124 [0026], surrounding the filter, as shown, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench, as shown where Examiner has interpreted ‘aligned’ to “to be in or come into precise adjustment or correct relative position”, see definition of aligned downloaded from URL < https://www.merriam-webster.com/dictionary/align> on 6 July, 2021.
Taken as whole, the prior art is directed to improvements in CMOS imagers.  Manda teaches a DTI trench lined with a high-k oxide which comprises a first liner and a second liner and a fill material and wherein the first liner, the second liner and the fill 
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the chamber is pressurized to between 40 bar and 75 bar and wherein the CMOS image sensor comprises a trench is filled with a high-k oxide that directly contacts the semiconductor body wherein the high-k oxide comprises a first liner, a second liner, and a fill material and wherein the first liner, the second liner and the fill material are different materials, as taught by Manda, to reduce dark current, as taught by Manda and an optics stack wherein the optics stack comprises: an antireflective coating; a filter over the antireflective coating; and an opaque grid surrounding the filter, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench, as taught by Chou, because doing so improves the quantum efficiency, decreases dark current and improves optical isolation of the pixels and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990), see MPEP 2144.05, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Yang teaches the gas comprises H2 at claim 13 and [0038].
Regarding claim 3 which depends upon claim 1, Yang teaches the gas 
Regarding claim 4 which depends upon claim 1, Yang teaches the gas further comprises an inert gas at claim 13 and [0039].
Regarding claim 5 which depends upon claim 1, at [0007], Yang teaches that dangling bonds give rise to dark current and at [0008], that an annealing process is performed to remove defects such as dangling bonds.  At [0036], Yang teaches the disclosed anneal improves the dark current, i.e. addresses the dark current problem.  At [0051], Yang teaches hydrogen can be combined with dangling bonds to cure damage. Yang teaches at the very least that the annealed interface state density is less than the pre-annealed interface state density, i.e. Dit Final - Dit Initial < 0, see Figure 10.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1, wherein a first interface density of the CMOS imager before annealing approximately an order of magnitude higher than a second interface state density of the CMOS imager after annealing because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05 and because doing so is merely a design choice motivated by a desire to meet or exceed a dark current requirement for a product data sheet.
Regarding claim 8 which depends upon claim 1, and Yang teaches the substrate temperature is at least 25 C, i.e. 200 C at [0015].
Regarding claim 9 which depends upon claim 8, Yang teaches the temperature of 200 C to 600 C at [0015]. 
In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 10 which depends upon claim 1, Yang teaches an annealing duration is between 1 second to 1 hour at [0040].
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein an annealing duration is between 10 minutes and 60 minutes because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Pralle, Manda and Chou or in the alternative over Yang, Pralle, Manda, Chou and Hwang.
Regarding claim 19 and referring to the discussion at claim 1, Yang discloses and suggests a method of forming a CMOS image sensor, comprising: placing a substrate comprising a CMOS image sensor into a chamber, wherein the CMOS image sensor comprises: a semiconductor substrate with a first surface and a second surface opposite from the first surface; an interconnect stack over the second surface of the semiconductor substrate; an optics stack on the semiconductor body opposite from the interconnect stack, wherein the optics stack comprises: a filter over substrate; 2 and/or deuterium wherein the chamber is pressured to between about 7 atmospheres and about 40 atmospheres; annealing the substrate in the pressurized chamber, wherein a pressure of the pressurized chamber is changes during the annealing; and depressurizing the chamber, where Examiner notes there will be changes in the pressure in the chamber during the transients associated with turning off or on the mass flow controllers for hydrogen,  deuterium and the carrier gas.
Yang does not teach, the CMOS image sensor comprises, a trench through the semiconductor substrate wherein the trench defines a semiconductor body in the semiconductor substrate, and a high-k oxide filing the trench wherein the high-k oxide comprises a first liner, a second liner and a fill material, and wherein the first liner, the second liner, and the fill material are different materials; and an optics stack wherein the optics stack comprises: an antireflective coating; a filter over the antireflective coating; and an opaque grid surrounding the filter, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench.
Pralle teaches a trench through the semiconductor substrate wherein the trench defines a semiconductor body in the semiconductor substrate a high-k oxide filling the trench.  At [0052], Pralle teaches aluminium oxide in direct contact with a trench through a semiconductor body and surrounding a pixel element has a low surface combination velocities, i.e., as low as 10 cm/s, [0049].  Furthermore, Pralle teaches that a low recombination velocity reduces surface recombination which results in an increase in quantum efficiency and a reduction in dark current.  An artisan would recognized dark current as a quantity that should be minimized.  At [0038], Pralle teaches a high-k oxide 
Referring to the discussion above Manda teaches a trench is filled with a high-k oxide filing the trench, wherein the high-k oxide comprises a first liner, a second liner and a fill material and wherein the first liner, the second liner and the fill material are different materials.  Manda teaches this structure reduces dark current.
Chou is directed to CMOS imagers.  Chou teaches at Figure 1B, a CMOS image sensor comprises a semiconductor body, 106 [0022]; an interconnect stack, 140 [0031], over the semiconductor body; a trench, 108 [0024], around a perimeter the semiconductor body as shown, wherein the trench is filled with a high-k oxide, e.g. silicon dioxide or hafnium dioxide [0024], that directly contacts the semiconductor body, as shown; and an optics stack, as annotated, on the semiconductor body opposite from the interconnect stack, as shown, wherein the optics stack comprises: an antireflective coating 116 [0025]; a filter, 110 [0027], over the antireflective coating, as shown; and an opaque grid, 120/124 [0026], surrounding the filter, as shown, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench, as shown where Examiner has interpreted ‘aligned’ to “to be in or come into precise adjustment or correct relative position”, see definition of aligned downloaded from URL < https://www.merriam-webster.com/dictionary/align> on 6 July, 2021.
Taken as whole, the prior art is directed to improvements in CMOS imagers.  Use of DTI trenches lined with a high-k oxide is known in the art to improve quantum efficiency and reduce dark current, see e.g., Pralle discussion above.  Manda teaches a trench filled with a high-k oxide filing the trench, wherein the high-k oxide comprises a 
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 19 where the CMOS image sensor comprises, a trench through the semiconductor substrate wherein the trench defines a semiconductor body in the substrate and a high-k oxide filing the trench, as taught by Pralle, to improve quantum efficiency as taught by Pralle, and wherein the high-k oxide comprises a first liner, a second liner and a fill material and wherein the first liner, the second liner and the fill material are different materials, as taught by Manda, to reduce dark current as taught by Manda, an optics stack wherein the optics stack comprises: an antireflective coating; a filter over the antireflective coating; and an opaque grid surrounding the filter, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench, as taught by Chou, to improve optical isolation, and because doing so improves the quantum efficiency, decreases dark current and improves optical isolation of the pixels and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990), see MPEP 2144.05, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
If it is determined that an artisan would not recognize that about 40 atmospheres 
Taken as a whole, the prior art is directed to improvements in interface state density using high pressure annealing.  Hwang teaches that interface state density decreases as a function of annealing pressure.  An artisan would find it desirable to minimize the interface state density and so improve the dark current (noise) of the device.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the chamber is pressured to between 40 bar and 75 bar, where a bar is approximately an atmosphere, because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990), see MPEP 2144.05, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 20 which depends upon claim 19, Yang teaches the annealing process reduces the initial interface state density by at least one dangling bond at Figure 10.
Accordingly, it would have been obvious to a person of ordinary skill in the art at In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05 and because doing so is merely a design choice motivated by a desire to configure the method with an optimum interface reduction at a given through put time.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manda, Pralle and Chou and Kurita or in the alternative over Manda, Pralle, Chou, Kurita and U.S. 9,111,993 (Zheng).
Regarding claim 12, and referring to Figures 1 and 3A-3C Manda discloses CMOS image sensor, comprising: a semiconductor substrate, 22 [0026], with a first surface, as annotated, and a second surface, as annotated, opposite from the first surface, as shown; an interconnect stack, 30 [0027], over the second surface of the semiconductor layer, when the Figure 1 is rotated 180 degrees the stack will be over the second surface; a trench, 21A described as a groove at [0029], in the semiconductor substrate, as shown, wherein the trench defines a semiconductor body, 22 [0026], in the semiconductor substrate, as shown; Manda is directed to improvements in CMOS imagers.  Referring to Figure 1 and 3A-3C Manda discloses CMOS image sensor, 1 [0026], comprising: a semiconductor body, 21/22 [0026]; an interconnect stack, 30 [0027], over the semiconductor body as when Figure 1 is rotated 180 degrees the stack will be over semiconductor body consistent with Applicant’s disclosure; a trench, 21A described as a groove at [0029], through the semiconductor body, as shown, wherein 2O3 [0036], a second liner, 23A2 e.g. Ta205 [0036] and a fill material, 24 e.g.  SiON or SiO2 [0038] and wherein the first liner, the second liner and the fill material are different materials, i.e. Al2O3, Ta205 and SiON, an optics stack, 40 [0040], on the semiconductor body opposite from the interconnect stack, as shown, wherein the optic stack comprises: a color filter, 44 [0044], over the substrate.
Manda does not teach a trench through the semiconductor substrate and the optic stack comprises: an antireflective coating; over the antireflective coating, an opaque grid surrounding the filter wherein the interior edge of the opaque grid is above the trench and aligned with a thickness of the trench.  Manda does not explicitly teach neutralized interface traps at a boundary between the trench and the semiconductor body wherein the neutralized interface traps comprise hydrogen.
Referring to the discussion above, Pralle teaches a trench through the semiconductor substrate and the depth of the trench is a design choice.
Referring to the discussion above, Chou teaches a CMOS image sensor, comprising: a semiconductor substrate with a first surface and a second surface opposite from the first surface; an interconnect stack over the second surface of the semiconductor substrate; a trench through the semiconductor substrate wherein the trench defines a semiconductor body in the semiconductor substrate a high-k oxide filling the trench; and an optics stack on the semiconductor body opposite from the interconnect stack, wherein the optics stack comprises: an antireflective coating; a filter over the antireflective coating; and an opaque grid surrounding the filter, wherein an  trench.
Chou teaches that an optical stack may optics stack comprises: an antireflective coating; a filter over the antireflective coating; and an opaque grid surrounding the filter, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench.  An artisan would recognize that the opaque grid reduces pixel cross talk.
Referring to the discussion above Kurita teaches neutralized interface traps at a boundary between the trench and the semiconductor body wherein the neutralized interface traps comprise hydrogen strongly improves device performance.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure Manda’s device with a trench through the substrate as taught by Pralle, because Pralle teaches this is a design choice, and an optical stack may optics stack comprises: an antireflective coating; a filter over the antireflective coating; and an opaque grid surrounding the filter, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench, as taught by Chou, to reduce pixel cross talk, as taught by Chou and neutralized interface traps at a boundary between the trench and the semiconductor body wherein the neutralized interface traps comprise hydrogen, as taught by Kurita, to improve device performance as taught by Kurita, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

    PNG
    media_image16.png
    597
    763
    media_image16.png
    Greyscale
If it is determined that Chou does not teach an opaque grid surrounding the filter, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench, Examiner notes that Zheng is directed to CMOS imagers using opaque grids.  At Figure 1A, Zheng teaches an opaque grid, 123 [2:65-3:2], surrounding the filter, 131 [3:4-13], wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench, 105 [2:39-43].  Zheng teaches the metal grid reduces cross talk between neighboring photodiodes at 123 [2:65-3:2],
Taken as a whole, the prior art is directed to improvements in CMOS imagers.  Zheng teaches that an opaque grid surrounding the filter wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench reduces cross talk between pixels.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 12 with an opaque grid surrounding the filter, wherein an interior edge of the opaque grid is above the trench and aligned within a thickness of the trench, as taught by Zheng, to reduce cross talk, as taught by Zheng, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 13 which depends upon claim 12, Manda is silent as to an interface state density at an interface between the high-k oxide and the semiconductor body.
An artisan would recognize that an interface state density at an interface between the high-k oxide and the semiconductor body is greater than zero, see e.g.  Pralle, Chiu Hwang.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 12 where an interface state density at an interface between the high-k oxide and the semiconductor body is approximately 1.5E10/cm2-eV because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05. Furthermore Examiner takes the position that to configure the device of claim 12 where an interface state density at an interface between the high-k oxide and the semiconductor body is approximately 1.5E10/cm2-eV is merely a design choice motivated by a desire to meet a product signal to noise ratio, i.e. a target dark current.
Regarding claim 14 which depends upon claim 12, Manda teaches a first liner, 23A1, is along the surface of the trench; and the second liner, 23A2, is on the first liner, wherein the fill layer (material), 24 [0037-38] ,fills a remaining portion of the trench.
Regarding claim 15 which depends upon claim 14, Manda teaches the second liner, 23A2 [0033, 0036], between the first liner, 23A1, and the high-k fill layer (material), 24.
claim 16 which depends upon claim 15, Manda teaches the first liner comprises Al2O3 [0036], wherein the second liner comprises Ta205 [0036], and wherein the fill layer comprises SiON or SiO2 [0038].
Regarding claim 17 which depends upon claim 12, Ma teaches a lense, 400 [0033], over the filter.
Regarding claim 18 which depends upon claim 17, at [0040] and Ma suggests CMOS image sensor is a backside illuminated CMOS image sensor.  Manda teaches Ma’s CMOS image sensor is a backside illuminated CMOS image sensor at [0026].
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Claims 1 and 19
Applicant’s argues patentability arises from ‘the chamber pressurized from 40 bar to 75 bar’, see Remarks filed January 24 at page 10 paragraph 1.  For the reasons discussed above Examiner disagrees.  Firstly Yang teaches ‘about’ 40 atmospheres.  Examiner takes the position an atmosphere is about a bar and so in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.  For the avoidance of doubt, Hwang teaches HPA from 5 to 60 atmospheres.  Both Yang and Hwang establish a functional relationship between device properties and annealing pressure.  In simplest terms, more pressure is good.

Applicant argues that patentability arises from ‘neutralized interface traps at a boundary between the trench and the semiconductor body wherein the neutralized traps comprise hydrogen.  But Kurita explicitly teaches, what has been known in the art for many decades and its importance to CMOS imager performance, which has also been known for many decades.
Applicant is encouraged to read all the prior art of record.  Examiner notes this case is ripe for appeal and Applicant may wish to consider that course of action.  Amendments of subject matter that has been known in the art for the past 40-50 years does not move the case to a final disposition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893